USCA11 Case: 20-14847     Date Filed: 01/24/2022   Page: 1 of 10




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14847
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JAMEY EUGENE ARWOOD,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
           D.C. Docket No. 5:19-cr-00484-LCB-SGC-1
                   ____________________
USCA11 Case: 20-14847        Date Filed: 01/24/2022     Page: 2 of 10




2                      Opinion of the Court                 20-14847


Before ROSENBAUM, JILL PRYOR, and GRANT, Circuit Judges.
PER CURIAM:
       Jamey Arwood appeals his conviction for possession with in-
tent to distribute 50 grams or more of methamphetamine, chal-
lenging the district court’s denial of his suppression motion based
on the good faith exception to the exclusionary rule. After careful
review, we affirm.
                                  I.
       A grand jury indicted Arwood on one count of possession
with intent to distribute 50 grams or more of methamphetamine,
in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A). Arwood moved to
suppress evidence seized and statements made after a search of his
home pursuant to a search warrant. He argued that the search war-
rant and supporting affidavit violated the staleness doctrine be-
cause the information in the affidavit about a confidential source’s
(“CS”) observing methamphetamine in Arwood’s home did not in-
clude how recent the CS’s information was. Thus, Arwood as-
serted, the district court had no factual basis to conclude that prob-
able cause existed to issue the warrant.
     The affidavit in support of the search warrant, sworn by
Cullman County Sheriff’s Office deputy Justin Bates, stated:
      Within the last 48 hours, Cullman Narcotics Enforce-
      ment Team Agents Sgt. Terry Smith and Justin Bates
      were contacted by a Confidential Reliable Source . . .
USCA11 Case: 20-14847              Date Filed: 01/24/2022     Page: 3 of 10




20-14847                     Opinion of the Court                        3

          regarding Jamey Eugene ARWOOD. The CS states
          that he/she went to ARWOOD[’]S residence and
          while inside said residence, observed approximately
          one ounce of crystalline methamphetamine, in plain
          view in the living room.
Doc. 12-1 at 2–3. 1 The affidavit also stated that the CS was familiar
with the appearance and distribution of controlled substances and
had on two previous occasions provided reliable information to
law enforcement that resulted in the seizure of controlled sub-
stances and arrests of suspects on drug charges.
        In response, the government conceded that the affidavit was
“poorly written” but argued that it was “clear that the Agent in-
tended the 48-hour period to apply to when the CS saw the drugs
as well as when [Bates] spoke to the CS.” Doc. 15 at 8. In other
words, the phrase “[w]ithin the last 48 hours” in the affidavit also
referred to when the CS observed methamphetamine in Arwood’s
house. The government also contended that even if the affidavit
failed to support a finding of probable cause, the good faith excep-
tion to the exclusionary rule should apply because any failure to
establish probable cause was due to poor drafting, not to an inten-
tionally or recklessly misleading or dishonest act.
      A magistrate judge held a hearing on the motion to suppress
at which Bates testified. According to Bates, the CS contacted him


1   “Doc.” numbers are the district court’s docket entries.
USCA11 Case: 20-14847       Date Filed: 01/24/2022     Page: 4 of 10




4                      Opinion of the Court                20-14847

on May 1 and said that, a few hours earlier, he saw methampheta-
mine in Arwood’s living room. Bates met in person with the CS,
who was able to identify Arwood in a photograph and who pro-
vided an address for Arwood’s house that Bates confirmed was as-
sociated with Arwood. That same day, Bates wrote the affidavit,
sought a search warrant for Arwood’s house, and obtained the war-
rant. Bates further testified that the judge who signed the search
warrant asked whether the events documented in the affidavit “all
just occur[red] . . . today,” or “when exactly the time frame was,”
and Bates told the judge that it had only been hours. Doc. 58 at 12.
Bates intended the phrase “[w]ithin the last 48 hours,” Doc. 12-1 at
2, to mean that “the whole circumstance happened within that
time frame,” Doc. 58 at 12.
       A magistrate judge issued a report and recommendation
(“R&R”) that Arwood’s motion to suppress be denied. The magis-
trate judge “bypass[ed] the question of probable cause and pro-
ceed[ed] to the question of whether the good faith exception [to
the exclusionary rule] applie[d],” concluding that it did. Doc. 18 at
11. The judge first explained the limited circumstances under
which the good faith exception should not apply and why none of
those circumstances existed here. If the judge who signed the war-
rant wholly abandoned his judicial role or was misled by false in-
formation in the supporting affidavit, the good faith exception
should not be applied, but there was no evidence suggesting as
much here. The good faith exception also should not be applied if
evidence showed that the affidavit supporting the warrant was so
USCA11 Case: 20-14847         Date Filed: 01/24/2022     Page: 5 of 10




20-14847                Opinion of the Court                          5

lacking in indicia of probable cause as to render official belief in its
existence entirely unreasonable or where a warrant was so facially
deficient that the executing officers could not have reasonably pre-
sumed it to be valid, but again, no such evidence existed here. Bates
credibly testified that the CS provided him with information about
Arwood on May 1, the same day he sought and obtained a search
warrant. So even though the affidavit was less than clear about the
timing of the CS’s tip, Bates’s testimony clarified that the infor-
mation in the affidavit was fresh. Moreover, the warrant was not
so facially deficient as to render unreasonable any presumption as
to its validity: the warrant described the reliability of the CS who
provided the information and “connected the defendant with the
location to be searched, and that location with criminal activity.”
Id. at 15.
        Second, the magistrate judge determined that the good faith
exception should apply under the circumstances of this case. The
judge emphasized that the search warrant connected Arwood, the
house to be searched, and the possession of methamphetamine; the
warrant provided some indication that the CS was truthful and re-
liable, and Bates’s testimony “reinforced” the warrant’s veracity
and reliability; and Bates’s credible testimony “clarifie[d]” that the
information the CS provided “was fresh.” Id. at 17, 19. Given these
facts, the judge concluded, “it was reasonable for Agent Bates and
other law enforcement agents to believe the information provided
by the confidential source was fresh and probable cause for issu-
ance of the search warrant existed.” Id. at 19–20. Thus, the judge
USCA11 Case: 20-14847       Date Filed: 01/24/2022    Page: 6 of 10




6                      Opinion of the Court               20-14847

concluded, the good faith exception applied and the evidence was
admissible.
        Over Arwood’s objections, the district court adopted the
R&R and denied the motion to suppress. Arwood entered a condi-
tional guilty plea in which he preserved his right to appeal the de-
nial of his motion to suppress. The district court sentenced Arwood
to 90 months’ imprisonment followed by 5 years’ supervised re-
lease.
      This is Arwood’s appeal.
                                 II.
       We review de novo whether the good faith exception to the
exclusionary rule applies to a search, but the underlying facts of
that determination are binding on appeal unless clearly erroneous.
United States v. Martin, 297 F.3d 1308, 1312 (11th Cir. 2002). For
clear error to exist, we “must be left with a definite and firm con-
viction that a mistake has been committed.” United States v. Pierre,
825 F.3d 1183, 1191 (11th Cir. 2016) (internal quotation marks omit-
ted). “Where there are two permissible views of the evidence, the
factfinder’s choice between them cannot be clearly erroneous.”
United States v. Saingerard, 621 F.3d 1341, 1343 (11th Cir. 2010)
(internal quotation marks omitted). In reviewing the denial of a
motion to suppress, we consider the entire record and construe the
facts in the light most favorable to the prevailing party. United
States v. Newsome, 475 F.3d 1221, 1223–24 (11th Cir. 2007). We
may affirm the district court’s judgment for any reason supported
USCA11 Case: 20-14847        Date Filed: 01/24/2022      Page: 7 of 10




20-14847                Opinion of the Court                         7

by the record. United States v. Gibbs, 917 F.3d 1289, 1293 n.1 (11th
Cir. 2019).
                                 III.
        The Fourth Amendment provides for the right to be free
from unreasonable searches and seizures, and mandates that “no
Warrants shall issue, but upon probable cause, supported by Oath
or affirmation.” U.S. Const. amend. IV. “To obtain a warrant, po-
lice must establish probable cause to conclude that there is a fair
probability that contraband or evidence of a crime will be found in
a particular place.” United States v. Gibson, 708 F.3d 1256,
1278 (11th Cir. 2013) (internal quotation marks omitted). The job
of the issuing magistrate “is simply to make a practical, com-
monsense decision whether, given all the circumstances set forth
in the affidavit . . . , there is a fair probability that contraband or
evidence of a crime will be found in a particular place.” United
States v. Miller, 24 F.3d 1357, 1361 (11th Cir. 1994) (alteration in
original) (internal quotation marks omitted). Instead of being “hy-
pertechnical” when interpreting affidavits, we adopt “a realistic and
commonsense approach.” Id. Our task is simply to confirm that the
issuing magistrate had a substantial basis for concluding that prob-
able cause existed. Illinois v. Gates, 462 U.S. 213, 238–39 (1983).
       The information supporting the government’s application
for a warrant must not be stale, meaning it “must show that prob-
able cause exists at the time the warrant issues.” United States v.
Lopez, 649 F.3d 1222, 1246 (11th Cir. 2011) (internal quotation
marks omitted). If the information supporting a warrant violates
USCA11 Case: 20-14847         Date Filed: 01/24/2022      Page: 8 of 10




8                       Opinion of the Court                   20-14847

this staleness doctrine, evidence seized from a search pursuant to
the warrant may be subject to the exclusionary rule, which would
preclude the government from using that evidence in a criminal
prosecution. See Martin, 297 F.3d at 1312. However, the Supreme
Court has recognized a good faith exception to the exclusionary
rule when “reliable physical evidence [is] seized by officers reason-
ably relying on a warrant issued by a detached and neutral magis-
trate.” United States v. Leon, 468 U.S. 897, 913 (1984).
        Two inquiries govern whether the good faith exception ap-
plies. First, we ask whether “this case fits into one of the four lim-
ited sets of circumstances where the . . . good faith exception does
not apply.” Martin, 297 F.3d at 1313. This is where Arwood mounts
his challenge. Specifically, he argues that the affidavit supporting
the search warrant did not establish when the CS saw methamphet-
amine in Arwood’s house, rendering it “so lacking in indicia of
probable cause as to render official belief in its existence entirely
unreasonable.” Leon, 468 U.S. at 923 (internal quotation marks
omitted). He adds that Bates’s subsequent testimony cannot sup-
port a different reading of the affidavit because courts are limited
to the face of the affidavit when determining whether it lacked suf-
ficient indicia of probable cause. See Martin, 297 F.3d at 1313
(“[W]e look to the face of the particular affidavit at hand in order
to determine whether the warrant is so devoid of probable cause
that [the officer’s] belief in its validity at the time it was issued was
entirely unreasonable.”)
USCA11 Case: 20-14847        Date Filed: 01/24/2022      Page: 9 of 10




20-14847                Opinion of the Court                         9

        Second, if there is no reason why the good faith exception
must not apply, we ask “whether the . . . good faith exception ap-
plies in this case.” Id. Arwood does not argue that the district court
erred in answering this second question, so we address only the
first question.
        Although the affidavit supporting the warrant to search Ar-
wood’s house was imperfectly drafted, it was not so lacking in in-
dicia of probable cause as to preclude the application of the good
faith exception. The affidavit connected Arwood, the place to be
searched, and the alleged criminal activity and provided additional
information establishing the confidential source’s reliability. See id.
at 1314 (explaining that an affidavit should establish “a connection
between the defendant and the residence to be searched and a link
between the residence and any criminal activity”). Reading the af-
fidavit “hypertechnical[ly],” it does not say when the CS saw meth-
amphetamine in Arwood’s house, but we cannot undertake such a
reading. Miller, 24 F.3d at 1361. Applying a “realistic and com-
monsense approach,” id., it is reasonable to read “[w]ithin the last
48 hours” as describing when the CS saw methamphetamine in Ar-
wood’s house.
        At bottom, “despite [any] deficiencies as to the specific dates
and times . . . , we find that it was not entirely unreasonable for
[Bates] to believe that what he wrote in the affidavit would be suf-
ficient to support a finding of probable cause.” Martin, 297 F.3d at
1315. “The affidavit contained sufficient indicia of probable cause
to enable a reasonable officer to execute the warrant thinking it
USCA11 Case: 20-14847      Date Filed: 01/24/2022   Page: 10 of 10




10                    Opinion of the Court               20-14847

valid.” Id. Thus, we reject Arwood’s argument that this case falls
within one of the limited sets of circumstances where the good
faith exception does not apply. We affirm.
      AFFIRMED.